— In a proceeding to invalidate a petition designating Lorraine A. Santoianni and Josephine Caricola as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Republican Party County Committee, 123rd Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 13, 1983, which granted the application. Judgment reversed, on the law and the facts, without costs or disbursements, application denied, and the board of *917elections is directed to restore the names of Lorraine A. Santoianni and Josephine Caricola to the appropriate ballot. Special Term invalidated the designating petition of Lorraine A. Santoianni and Josephine Caricola on the ground that the “true residence” of candidate subscribing witness Santoianni lies outside the Town of Huntington. Ms. Santoianni maintains a residence in both Huntington and Middle Island. She receives mail at both residences, and uses the Middle Island residence because of its convenient location for her job. She returns to her Huntington address twice a week. The records of the Board of Elections of Suffolk County indicate that Ms. Santoianni has been registered to vote as a Huntington residence since at least 1977 and that she has voted as a Huntington resident through 1981. She changed her address in 1982 to another Huntington address, but apparently did not vote that year. It is clear that Ms. Santoianni’s attachment to Huntington is legitimate and was not contrived for the purpose of running for office in Huntington. Thus, while Ms. Santoianni has exhibited legitimate and significant contacts with both residences, we interpret the evidence as indicating that she has chosen her Huntington address as her residence for purposes of the Election Law. (See Matter of Berman v Weinstein, 64 AD2d 940; Matter of Bramwell v Gargiulo, 103 Mise 2d 476; Matter ofBressler v Holt-Harris, 37 AD2d 898, affd 30 NY2d 529; see, also, Matter of Gallagher v Dinkins, 41 AD2d 946, affd 32 NY2d 849.) Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.